          Case 1:08-cr-01295-RJS Document 135 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-                                                       No. 08-cr-1295-1 (RJS)
                                                                           ORDER
 VICTOR CARRASQUILLO,

                                 Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         Now before the Court is Supervisee’s request for early termination of his supervised release

(Doc. Nos. 130, 132), which the government does not oppose in light of Supervisee’s “sustained

success on supervised release, his employment, his continued sobriety, his family circumstances,

and Probation’s assessment” (Doc. No. 133). The Court has carefully considered the parties’

submissions and HEREBY ORDERS THAT Supervisee’s request for early termination of his

supervised release is GRANTED. The Court extends its best wishes for Mr. Carrasquillo’s

continued success in all his future endeavors.

SO ORDERED.

Dated:          July 29, 2020
                New York, New York
                                                       ____________________________________
                                                       __________________________________
                                                                                        ___
                                                                                         __
                                                       RICHARD JJ. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation
